Name: Council Directive 80/767/EEC of 22 July 1980 adapting and supplementing in respect of certain contracting authorities Directive 77/62/EEC coordinating procedures for the award of public supply contracts
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-08-18

 Important legal notice|31980L0767Council Directive 80/767/EEC of 22 July 1980 adapting and supplementing in respect of certain contracting authorities Directive 77/62/EEC coordinating procedures for the award of public supply contracts Official Journal L 215 , 18/08/1980 P. 0001 - 0028 Greek special edition: Chapter 17 Volume 1 P. 0054 Spanish special edition: Chapter 17 Volume 1 P. 0083 Portuguese special edition Chapter 17 Volume 1 P. 0083 Council Directiveof 22 July 1980adapting and supplementing in respect of certain contracting authorities Directive 77/62/EEC coordinating procedures for the award of public supply contracts(80/767/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof,Having regard to the proposal from the Commission [1],Having regard to the opinion of the European Parliament [2],Having regard to the opinion of the Economic and Social Committee [3],Whereas by its Decision 80/271/EEC concerning the conclusion of the Multilateral Agreements resulting from the 1973 to 1979 trade negotiations [4] the Council approved on behalf of the European Economic Community inter alia the Agreement on government procurement, hereinafter referred to as "the Agreement", the purpose of which is to establish an international framework of balanced rights and obligations with respect to government procurement with a view to achieving liberalization and expansion of world trade;Whereas the provisions of the Agreement will also apply to relations between Member States;Whereas Directive 77/62/EEC [5] coordinated the national procedures relating to public supply contracts in order to introduce equal conditions of competition for such contracts in all the Member States;Whereas, in view of the international rights and commitments devolving on the Community as a result of the acceptance of the Agreement, the arrangements to be applied to tenderers and products from signatory third countries are those defined by that Agreement;Whereas, certain provisions of the Agreement introduce more favourable conditions for tenderers than those laid down in Directive 77/62/EEC;Whereas, when contracts are awarded by contracting authorities within the meaning of the Agreement, the opportunities for access to Community public contracts available under the Treaty to undertakings and products from the Member States must be at least as favourable as the conditions of access to public contracts within the Community accorded under the arrangements contained in the Agreement to undertakings and products from third countries which are signatories to the Agreement;Whereas it is therefore necessary to adapt and supplement the provisions of Directive 77/62/EEC in respect of certain contracting authorities;Whereas the provisions of this Directive will have to be re-examined in the light of the way in which the Member States apply this Directive and the Agreement, and of the results of the further negotiations provided for in Article IX (6) of the Agreement,HAS ADOPTED THIS DIRECTIVE:Article 11. For the purposes of this Directive, "contracting authorities" means the entities referred to in Annex I and, to the extent that rectifications, modifications or amendments may have been made, their successor entities.2. The Commission shall update Annex I on the basis of any such rectifications, modifications or amendments and shall have the updated version published in the Official Journal of the European Communities.Article 21. In awarding public supply contracts, the contracting authorities referred to in Article 1 shall be subject to the provisions of Directive 77/62/EEC save as otherwise provided in this Directive.2. The application of paragraph 1 to public contracts with an estimated value net of VAT which is between the sum laid down in Article 3 and 200000 European units of account shall in particular be confined to:- purchasing contracts,- the products listed in Annex II where the contracts are awarded by contracting authorities in the field of defence.In addition, such public contracts shall not be subject to Article 9 (2) to (7) of Directive 77/62/EEC if the organ used for publication under Article V (3) of the Agreement is other than the Official Journal of the European Communities.Article 3The value of 200000 European units of account laid down in Article 5 (1) (a) of Directive 77/62/EEC shall be replaced by 140000 European units of account in respect of the contracting authorities covered by this Directive.After consulting the Advisory Committee for Public Contracts, the Commission shall decide on any adjustments to be made to the latter value on the basis of the procedures adopted for determining the value in European units of account of the amount given in Article I (1) (b) of the Agreement.The adjusted values shall be published in the Official journal of the European Communities.Article 4Article 6 (1) (f) of Directive 77/62/EEC shall not apply.Article 5The contracting authorities shall prepare a report in writing on each contract awarded under Article 6 (1) (a) to (e) of Directive 77/62/EEC. They shall ensure that each report contains the name of the contracting authoritiy, the value and kind of goods purchased and the country of origin, and a statement of whichever of the circumstances referred to in paragraph 1 (a) to (e) prevailed at the time when the contract was awarded. The report shall remain with the contracting authority concerned. If needed, this information shall be supplied to the authorities responsible for the contracting authority in order that it may, if required, be used by the Commission and, through the Commission, by the Advisory Committee for Public Contracts.Article 61. In open procedures, the time limit for the receipt of tenders fixed by the contracting authorities shall be not less than 42 days from the date of dispatch of the notice to the bodies competent to publish such notice.2. In restricted procedures, the time limit for the receipt of applications to be invited to tender fixed by the contracting authorities shall be not less than 42 days from the date of dispatch of the notice to the bodies competent to publish such notice.3. The bodies competent to publish the notices referred to in paragraphs 1 and 2 shall do so not later than 12 days after the date of dispatch of the said notices.4. In restricted procedures, the time limit for the receipt of tenders fixed by the contracting authorities shall not be less than 30 days from the date of dispatch of the written invitation.Article 7For the purposes of the award of public contracts by the contracting authorities referred to in Article 1 (1), Member States shall apply in their relations conditions as favourable as those which they grant to third countries in implementation of the Agreement, in particular those in Articles V and VI on the selective procedure, information and review. The Member States shall to this end consult each other within the Advisory Committee for Public Contracts on the measures to be taken pursuant to the Agreement.Article 81. The Commission shall ensure that this Directive is applied in consultation with the Advisory Committee for Public Contracts and where appropriate will submit new proposals to the Council with the aim in particular of harmonizing the measures taken by the Member States for application of this Directive. These proposals shall be made within two years of the entry into force of this Directive.2. The Commission shall review this Directive and any new measures which may be adopted by virtue of paragraph 1, having regard to the results of the further negotiations provided for in Article IX (6) of the Agreement and shall, if necessary, submit appropriate proposals to the Council.Article 9Member States shall adopt the measures necessary to comply with this Directive not later than 1 January 1981. They shall forthwith inform the Commission thereof.Article 10Member States shall communicate to the Commission the texts of the main provisions of national laws, regulations or administrative provisions which they adopt in the field covered by this Directive.Article 11This Directive is addressed to the Member States.Done at Brussels, 22 July 1980.For the CouncilThe PresidentG. Thorn[1] OJ No C 287, 17. 11. 1979, p. 9.[2] OJ No C 117, 12. 5. 1980, p. 87.[3] OJ No C 182, 21. 7. 1980, p. 8.[4] OJ No L 71, 17. 3. 1980, p. 1.[5] OJ No L 13, 15. 1. 1977, p. 1.--------------------------------------------------ANNEX IBELGIUMI. MINISTERIAL DEPARTMENTS1.Services du premier ministre | Diensten van de Eerste Minister |2.MinistÃ ¨re des affaires Ã ©conomiques | Ministerie van Economische Zaken |3.MinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la coopÃ ©ration au dÃ ©veloppement | Ministerie van Buitenlandse Zaken, van Buitenlandse Handel en van Ontwikkelingssamenwerking |4.MinistÃ ¨re de l'agriculture | Ministerie van Landbouw |5.MinistÃ ¨re des classes moyennes | Ministerie van de Middenstand |6.MinistÃ ¨re des communications | Ministerie van Verkeerswezen |7.MinistÃ ¨re de la dÃ ©fense nationale | Ministerie van Landsverdediging |8.MinistÃ ¨re de l'Ã ©ducation nationale et de la culture | Ministerie van Nationale Opvoeding en Cultuur |9.MinistÃ ¨re de l'emploi et du travail | Ministerie van Tewerkstelling en Arbeid |10.MinistÃ ¨re des finances | Ministerie van FinanciÃ «n |11.MinistÃ ¨re de l'intÃ ©rieur | Ministerie van Binnenlandse Zaken |12.MinistÃ ¨re de la justice | Ministerie van Justitie |13.MinistÃ ¨re de la prÃ ©voyance sociale | Ministerie van Sociale Voorzorg |14.MinistÃ ¨re de la santÃ © publique et de l'environnement | Ministerie van Volksgezondheid en Leefmilieu |15.MinistÃ ¨re des travaux publicsFonds des routesFonds des bÃ ¢timents | Ministerie van Openbare Werken WegenfondsGebouwenfonds |16.RÃ ©gie des postes [1] | Regie der Posterijen [1] |II. LIST OF MINISTRIES AND STATE DEPARTMENTS WHOSE PURCHASING IS EFFECTED THROUGH THE ENTITIES LISTED AT I.Premier ministre | Eerste Minister |Vice-premier ministre et ministre de la fonction publique | Vice-Eerste Minister en Minister van Openbaar Ambt |Vice-premier ministre et ministre de la dÃ ©fense nationale | Vice-Eerste Minister en Minister van Landsverdediging |Ministre de la justice | Minister van Justitie |Ministre des affaires Ã ©trangÃ ¨res | Minister van Buitenlandse Zaken |Ministre des affaires Ã ©conomiques | Minister van Economische Zaken |Ministre de la prÃ ©voyance sociale et secrÃ ©taire d'Ã tat aux affaires sociales, adjoint au ministre des affaires wallonnes | Minister van Sociale Voorzorg en Staatssecretaris voor Sociale Zaken, toegevoegd aan de Minister voor Waalse Aangelegen-heden |Ministre des communications | Minister van Verkeerswezen |Ministre de l'Ã ©ducation nationale (nÃ ©erlandaise) | Minister van Nationale Opvoeding (Nederlands) |Ministre de l'agriculture et des classes moyennes | Minister van Landbouw en Middenstand |Ministre de la culture nÃ ©erlandaise et ministre des affaires flamandes | Minister van de Nederlandse Cultuur en Minister voor Vlaamse Aangelegenheden |Ministre de l'Ã ©ducation nationale (franÃ §aise) | Minister van Nationale Opvoeding (Frans) |Ministre de la santÃ © publique et de l'environnement | Minister van Volksgezondheid en Leefmilieu |Ministre des finances | Minister van FinanciÃ «n |Ministre du commerce extÃ ©rieur | Minister van Buitenlandse Handel |Ministre de la coopÃ ©ration au dÃ ©veloppement | Minister van Ontwikkelingssamenwerking |Ministre des postes, tÃ ©lÃ ©graphes et tÃ ©lÃ ©phones et ministre des affaires bruxelloises [1] | Minister van Posterijen, Telegrafie en Telefonie en Minister voor Brusselse Aangelegenheden [1] |Ministre des pensions | Minister van Pensioenen |Ministre de l'emploi et du travail | Minister van Tewerkstelling en Arbeid |Ministre de l'intÃ ©rieur | Minister van Binnenlandse Zaken |Ministre de la politique scientifique | Minister van Wetenschapsbeleid |Ministre de la culture franÃ §aise | Minister van Franse Cultuur |Ministre des travaux publics et ministre des affaires wallonnes | Minister van Openbare Werken en Minister voor Waalse Aangelegenheden |SecrÃ ©taire d'Ã tat Ã l'Ã ©conomie rÃ ©gionale, adjoint au ministre des affaires wallonnes | Staatssecretaris voor de regionale economie, toegevoegd aan de Minister voor Waalse Aangelegenheden |SecrÃ ©taire d'Ã tat au budget, adjoint au premier ministre, et secrÃ ©taire d'Ã tat Ã l'Ã ©conomie rÃ ©gionale, adjoint au ministre des affaires flamandes | Staatssecretaris voor de begroting, toegevoegd aan de Eerste Minister en Staatssecretaris voor de Regionale Economie, toegevoegd aan de Minister voor Vlaamse Aangelegenheden |SecrÃ ©taire d'Ã tat Ã la rÃ ©forme des institutions, adjoint au premier ministre | Staatssecretaris voor Institutionele Hervormingen, toegevoegd aan de Eerste Minister |SecrÃ ©taire d'Ã tat Ã la culture franÃ §aise, adjoint au ministre de la culture franÃ §aise | Staatssecretaris voor Franse Cultuur, toegevoegd aan de Minister voor Franse Cultuur |SecrÃ ©taire d'Ã tat aux affaires Ã ©conomiques, adjoint au ministre des affaires Ã ©conomiques, et | Staatssecretaris voor Economische Zaken, toegevoegd aan de Minister voor Economische Zaken en |secrÃ ©taire d'Ã tat aux affaires sociales, adjoint au ministre des affaires flamandes | Staatssecretaris voor Sociale Zaken, toegevoegd aan de Minister voor Vlaamse Aangelegenheden |SecrÃ ©taire d'Ã tat Ã la rÃ ©forme des institutions, adjoint au vice-premier ministre | Staatssecretaris voor Institutionele Hervormingen, toegevoegd aan de Vice-Eerste Minister |SecrÃ ©taire d'Ã tat Ã la culture nÃ ©erlandaise, adjoint au ministre de la culture nÃ ©erlandaise, et | Staatssecretaris voor Nederlandse Cultuur, toegevoegd aan de Minister voor Nederlandse Cultuur en |secrÃ ©taire d'Ã tat aux affaires sociales, adjoint au ministre des affaires bruxelloises | Staatssecretaris voor Sociale Zaken, toegevoegd aan de Minister voor Brusselse Aangelegenheden |III. GOVERNMENT INSTITUTIONS1.RÃ ©gie des services frigorifiques de l'Ã tat belge | Regie der Belgische Rijkskoel- en Vriesdiensten |2.Fonds gÃ ©nÃ ©ral des bÃ ¢timents scolaires de l'Ã tat | Gebouwenfonds voor de Rijksscholen |3.Fonds de construction d'institutions hospitaliÃ ¨res et mÃ ©dico-sociales | Fonds voor de bouw van ziekenhuizen en medisch-sociale inrichtingen |4.Institut national du logement | Nationaal Instituut voor de huisvesting |5.SociÃ ©tÃ © nationale terrienne | Nationale landmaatschappij |6.Office national de sÃ ©curitÃ © sociale | Rijksdienst voor sociale zekerheid |7.Institut national d'assurances sociales pour travailleurs indÃ ©pendants | Rijksinstituut voor de sociale verzekeringen der zelfstandigen |8.Institut national d'assurance maladie-invaliditÃ © | Rijksinstituut voor ziekte- en invaliditeitsverzekering |9.Caisse nationale des pensions de retraite et de survie | Rijkskas voor de rust- en overlevingspensioenen |10.Office national des pensions pour travailleurs salariÃ ©s | Rijksdienst voor werknemerspensioenen |11.Caisse auxiliaire d'assurance maladie-invaliditÃ © | Hulpkas voor ziekte- en invaliditeitsverzekering |12.Fonds des maladies professionnelles | Fonds voor de beroepsziekten |13.Caisse nationale de crÃ ©dit professionnel | Nationale Kas voor beroepskrediet |14.Caisse gÃ ©nÃ ©rale d'Ã ©pargne et de retraite | Algemene Spaar- en lijfrentekas |15.Office national des dÃ ©bouchÃ ©s agricoles et horticoles | Nationale Dienst voor afzet van land- en tuinbouwprodukten |16.Office national du lait et de ses dÃ ©rivÃ ©s | Nationale Zuiveldienst |17.Office national de l'emploi | Rijksdienst voor arbeidsvoorziening |DENMARKDANISH GOVERNMENT PROCUREMENT ENTITIES1.Statsministeriet | |2.Arbejdsministeriet | fire direktorater og institutioner |3.Udenrigsministeriet | to departementer |4.Boligministeriet | Ã ©t direktorat |5.Finansministeriet (tre departementer) | Direktoratet for statens indkÃ ¸btre andre institutioner |6.Ministeriet for skatter og afgifter (to departementer) | fem direktorater og institutioner |7.Fiskeriministeriet | fire institutioner |8.Handels- og industriministeriet | ForsÃ ¸gsstationen RisÃ ¸20 direktorater og institutioner |9.Indenrigsministeriet | Statens SeruminstitutCivilforsvarsstyrelsentre andre direktorater og institutioner |10.Justitsministeriet | Rigspolitichefentre andre direktorater og institutioner |11.Kirkeministeriet | |12.Landbrugsministeriet | 19 direktorater og institutioner |13.Ministeriet for forureningsbekaempelse | fem direktorater |14.Ministeriet for GrÃ ¸nland | Den kgl. grÃ ¸nlandske Handel [2]GrÃ ¸nlands tekniske Organisationto andre institutioner |15.Ministeriet for kulturelle anliggender | to direktorater og adskillige statsejede museer og hÃ ¸jere uddannelsesinstitutioner |16.Socialministeriet | fem direktorater |17.Undervisningsministeriet | Rigshospitaletseks direktorater11 universiteter og andre hÃ ¸jere lÃ ¦reanstalter |18.Ãkonomiministeriet (3 departementer) | |19.Ministeriet for offentlige arbejder [3] | Statshavne og statslufthavnefire direktorater og adskillige institutioner |20.Forsvarsministeriet | |FRANCELIST OF ENTITIES(1) Main purchasing entitiesA. General budgetPremier ministreMinistre dÃ ©lÃ ©guÃ © auprÃ ¨s du premier ministre, chargÃ © de la condition fÃ ©minineMinistre de la justiceMinistre de la santÃ © et de la familleMinistre de l'intÃ ©rieurMinistre des affaires Ã ©trangÃ ¨resMinistre de la dÃ ©fenseMinistre du travail et de la participationMinistre de la coopÃ ©rationMinistre de l'Ã ©conomieMinistre du budgetMinistre de l'environnement et du cadre de vieMinistre de l'Ã ©ducationMinistre des universitÃ ©sMinistre de l'agricultureMinistre de l'industrieMinistre des transportsMinistre du commerce et de l'artisanatMinistre du commerce extÃ ©rieurMinistre de la jeunesse, des sports et des loisirsMinistre de la culture et de la communicationSecrÃ ©taire d'Ã tat aux postes et tÃ ©lÃ ©communications [1]SecrÃ ©taire d'Ã tat aux anciens combattantsSecrÃ ©taire d'Ã tat auprÃ ¨s du premier ministreSecrÃ ©taire d'Ã tat auprÃ ¨s du premier ministre (relations avec le Parlement)SecrÃ ©taire d'Ã tat auprÃ ¨s du premier ministre (recherche)SecrÃ ©taire d'Ã tat auprÃ ¨s du garde des Sceaux, ministre de la justiceSecrÃ ©taire d'Ã tat auprÃ ¨s du ministre de la santÃ © et de la familleSecrÃ ©taire d'Ã tat auprÃ ¨s du ministre de l'intÃ ©rieur (dÃ ©partements et territoires d'outre-mer)SecrÃ ©taire d'Ã tat auprÃ ¨s du ministre de l'intÃ ©rieur (collectivitÃ ©s locales)SecrÃ ©taire d'Ã tat auprÃ ¨s du ministre des affaires Ã ©trangÃ ¨resSecrÃ ©taire d'Ã tat auprÃ ¨s du ministre du travail et de la participation (formation professionnelle)SecrÃ ©taire d'Ã tat auprÃ ¨s du ministre du travail et de la participation (travailleurs manuels et immigrÃ ©s)SecrÃ ©taire d'Ã tat auprÃ ¨s du ministre du travail et de la participation (emploi fÃ ©minin)SecrÃ ©taire d'Ã tat auprÃ ¨s du ministre de l'environnement et du cadre de vie (logement)SecrÃ ©taire d'Ã tat auprÃ ¨s du ministre de l'environnement et du cadre de vie (environnement)SecrÃ ©taire d'Ã tat auprÃ ¨s du ministre de l'Ã ©ducationSecrÃ ©taire d'Ã tat auprÃ ¨s du ministre de l'agricultureSecrÃ ©taire d'Ã tat auprÃ ¨s du ministre de l'industrie (petite et moyenne industrie)B. Budget AnnexIn particular:- Imprimerie nationaleC. Special Treasury accountsIn particular:- Fonds forestier national- Soutien financier de l'industrie cinÃ ©matographique- Fonds spÃ ©cial d'investissement routier- Fonds national d'amÃ ©nagement foncier et d'urbanisme- Union des groupements d'achats publics (UGAP)(2) National administrative public bodiesAcadÃ ©mie de France Ã RomeAcadÃ ©mie de marineAcadÃ ©mie des sciences d'outre-merAgence centrale des organismes de sÃ ©curitÃ © sociale (ACOSS)Agences financiÃ ¨res de bassinsAgence nationale pour l'amÃ ©lioration des conditions de travail (ANACT)Agence nationale pour l'amÃ ©lioration de l'habitat (ANAH)Agence nationale pour l'emploi (ANPE)Agence nationale pour l'indemnisation des FranÃ §ais d'outre-mer (ANIFOM)AssemblÃ ©e permanente des chambres d'agriculture (APCA)BibliothÃ ¨que nationaleBibliothÃ ¨que nationale et universitaire de StrasbourgBureau d'Ã ©tudes des postes et tÃ ©lÃ ©communications d'outre-mer (BEPTOM)Caisse d'aide Ã l'Ã ©quipement des collectivitÃ ©s locales (CAEC)Caisse autonome de la reconstructionCaisse des dÃ ©pÃ ´ts et consignationsCaisse nationale des allocations familiales (CNAF)Caisse nationale des autoroutes (CNA)Caisse nationale d'assurance-maladie des travailleurs salariÃ ©s (CNAM)Caisse nationale d'assurance-vieillesse des travailleurs salariÃ ©s (CNAVTS)Caisse nationale militaire de sÃ ©curitÃ © sociale (CNMSS)Caisse nationale des monuments historiques et des sitesCaisse nationale des tÃ ©lÃ ©communications [1]Caisse de prÃ ªts aux organismes HLMCasa de VelasquezCentre d'enseignement zootechnique de RambouilletCentre d'Ã ©tudes du milieu et de pÃ ©dagogie appliquÃ ©e du ministÃ ¨re de l'agricultureCentre d'Ã ©tudes supÃ ©rieures de sÃ ©curitÃ © socialeCentres de formation professionnelle agricoleCentre national d'art et de culture Georges PompidouCentre national de la cinÃ ©matographie franÃ §aiseCentre national d'Ã ©tudes et de formation pour l'enfance inadaptÃ ©eCentre national d'Ã ©tudes et d'expÃ ©rimentation du machinisme agricoleCentre national d'Ã ©tudes et de formation pour l'adaptation scolaire et l'Ã ©ducation spÃ ©cialisÃ ©e (CNEFASES)Centre national de formation et de perfectionnement des professeurs d'enseignement mÃ ©nager et mÃ ©nager agricoleCentre national des lettresCentre national de documentation pÃ ©dagogiqueCentre national des Ã uvres universitaires et scolaires (CNOUS)Centre national d'ophtalmologie des Quinze-VingtsCentre national de prÃ ©paration au professorat de travaux manuels Ã ©ducatifs et d'enseignement mÃ ©nagerCentre national de la promotion rurale de MarmilhatCentre national de la recherche scientifique (CNRS)Centres pÃ ©dagogiques rÃ ©gionauxCentres rÃ ©gionaux d'Ã ©ducation populaireCentres rÃ ©gionaux d'Ã ©ducation physique et sportive (CREPS)Centres rÃ ©gionaux des Ã uvres universitaires (CROUS)Centres rÃ ©gionaux de la propriÃ ©tÃ © forestiÃ ¨reCentre de sÃ ©curitÃ © sociale des travailleurs migrantsCentres universitairesChancelleries des universitÃ ©sCollÃ ¨gesCollÃ ¨ges agricolesCommission des opÃ ©rations de BourseConseil supÃ ©rieur de la pÃ ªcheConservatoire de l'espace littoral et des rivages lacustresConservatoire national des arts et mÃ ©tiersConservatoire national supÃ ©rieur de musiqueConservatoire national supÃ ©rieur d'art dramatiqueDomaine de PompadourÃ cole centrale  LyonÃ cole centrale des arts et manufacturesÃ cole franÃ §aise d'archÃ ©ologie d'AthÃ ¨nesÃ cole franÃ §aise d'ExtrÃ ªme-OrientÃ cole franÃ §aise de RomeÃ cole des hautes Ã ©tudes en sciences socialesÃ cole nationale d'administrationÃ cole nationale de l'aviation civile (ENAC)Ã cole nationale des ChartesÃ cole nationale d'Ã ©quitationÃ cole nationale fÃ ©minine d'agronomie de Marmilhat (Puy-de-DÃ ´me)Ã cole nationale fÃ ©minine d'agronomie de Toulouse (Hte-Garonne)Ã cole nationale du gÃ ©nie rural et des eaux et forÃ ªts (ENGREF)Ã coles nationales de l'industrie laitiÃ ¨reÃ coles nationales d'ingÃ ©nieursÃ cole nationale d'ingÃ ©nieurs des industries des techniques agricoles et alimentairesÃ coles nationales d'ingÃ ©nieurs des travaux agricolesÃ cole nationale des ingÃ ©nieurs des travaux ruraux et techniques sanitairesÃ cole nationale des ingÃ ©nieurs des travaux des eaux et forÃ ªts (ENITEF)Ã cole nationale de la magistratureÃ coles nationales de la marine marchandeÃ cole nationale de la santÃ © publique (ENSP)Ã cole nationale de ski et d'alpinismeÃ cole nationale supÃ ©rieure agronomique  MontpellierÃ cole nationale supÃ ©rieure agronomique  RennesÃ cole nationale supÃ ©rieure des arts dÃ ©coratifsÃ cole nationale supÃ ©rieure des arts et industries  StrasbourgÃ cole nationale supÃ ©rieure des arts et industries textiles  RoubaixÃ cole nationale supÃ ©rieure d'arts et mÃ ©tiersÃ cole nationale supÃ ©rieure des beaux-artsÃ cole nationale supÃ ©rieure des bibliothÃ ©cairesÃ cole nationale supÃ ©rieure de cÃ ©ramique industrielle  SÃ ¨vresÃ cole nationale supÃ ©rieure de l'Ã ©lectronique et de ses applications (ENSEA)Ã cole nationale supÃ ©rieure d'horticultureÃ cole nationale supÃ ©rieure des industries agricoles alimentairesÃ cole nationale supÃ ©rieure du paysageÃ cole nationale supÃ ©rieure des sciences agronomiques appliquÃ ©es (ENSSAA)Ã coles nationales vÃ ©tÃ ©rinairesÃ coles nationales de perfectionnementÃ coles nationales de premier degrÃ ©Ã cole nationale de voirieÃ coles normales d'instituteurs et d'institutricesÃ coles normales nationales d'apprentissageÃ coles normales supÃ ©rieuresÃ cole polytechniqueÃ cole de sylviculture  Crogny (Aube)Ã cole technique professionnelle agricole et forestiÃ ¨re de Meymac (CorrÃ ¨ze)Ã cole de viticulture et d'Ã nologie de la Tour Blanche (Gironde)Ã cole de viticulture  Avize (Marne)Ã tablissement national de convalescentes du VÃ ©sinet (ENCV)Ã tablissement national de convalescents de Saint-MauriceÃ tablissement national des invalides de la marine (ENIM)Ã tablissement national de Koenigs WarterFondation CarnegieFondation Singer-PolignacFonds d'action sociale pour les travailleurs migrantsHÃ ´pital-hospice national Dufresne-SommeillerInstitut d'Ã ©levage et de mÃ ©decine vÃ ©tÃ ©rinaires des pays tropicaux (IEMVPT)Institut franÃ §ais d'archÃ ©ologie orientale du CaireInstitut gÃ ©ographique nationalInstitut industriel du NordInstitut international d'administration publique (IIAP)Institut national agronomique de Paris-GrignonInstitut national des appellations d'origine des vins et eaux-de-vie (INAOVEV)Institut national d'astronomie et de gÃ ©ophysique (INAG)Institut national de la consommation (INC)Institut national d'Ã ©ducation populaire (INEP)Institut national d'Ã ©tudes dÃ ©mographiques (INED)Institut national des jeunes aveugles  ParisInstitut national des jeunes sourdes  BordeauxInstitut national des jeunes sourds  ChambÃ ©ryInstitut national des jeunes sourds  MetzInstitut national des jeunes sourds  ParisInstitut national de physique nuclÃ ©aire et de physique des particules (I.N2.P3)Institut national de promotion supÃ ©rieure agricoleInstitut national de la propriÃ ©tÃ © industrielleInstitut national de la recherche agronomique (INRA)Institut national de recherche pÃ ©dagogique (INRP)Institut national de la santÃ © et de la recherche mÃ ©dicale (INSERM)Institut national des sportsInstituts nationaux polytechniquesInstituts nationaux des sciences appliquÃ ©esInstitut national supÃ ©rieur de chimie industrielle de RouenInstitut de recherches d'informatique et d'automatique (IRIA)Institut de recherche des transports (IRT)Instituts rÃ ©gionaux d'administrationInstitut scientifique et technique des pÃ ªches maritimes (ISTPM)Institut supÃ ©rieur des matÃ ©riaux et de la construction mÃ ©canique de Saint-OuenLycÃ ©es agricolesLycÃ ©es classiques et modernesLycÃ ©es d'enseignement professionnelLycÃ ©es techniquesMusÃ ©e de l'armÃ ©eMusÃ ©e Gustave MoreauMusÃ ©e de la marineMusÃ ©e national J. J. HennerMusÃ ©e national de la lÃ ©gion d'honneurMusÃ ©e postalMusÃ ©um national d'histoire naturelleMusÃ ©e Auguste RodinObservatoire de ParisOffice de coopÃ ©ration et d'accueil universitaireOffice franÃ §ais de protection des rÃ ©fugiÃ ©s et rapatriÃ ©sOffice national des anciens combattantsOffice national de la chasseOffice national d'information sur les enseignements et les professions (ONISEP)Office national d'immigration (ONI)Office de la recherche scientifique et technique d'outre-mer (ORSTOM)Office universitaire et culturel franÃ §ais pour l'AlgÃ ©riePalais de la dÃ ©couverteParcs nationauxRÃ ©union des musÃ ©es nationauxService national des examens du permis de conduireSyndicat des transports parisiensThermes nationaux  Aix-les-BainsUniversitÃ ©sFEDERAL REPUBLIC OF GERMANYLIST OF CENTRAL PURCHASING ENTITIES1. AuswÃ ¤rtiges Amt2. Bundesministerium fÃ ¼r Arbeit und Sozialordnung3. Bundesministerium fÃ ¼r Bildung und Wissenschaft4. Bundesministerium fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Forsten5. Bundesministerium der Finanzen6. Bundesministerium fÃ ¼r Forschung und Technologie7. Bundesministerium fÃ ¼r Innerdeutsche Beziehungen8. Bundesministerium des Inneren (nur ZivilgÃ ¼ter)9. Bundesministerium fÃ ¼r Jugend, Familie und Gesundheit10. Bundesministerium der Justiz11. Bundesministerium fÃ ¼r Raumordnung, Bauwesen und StÃ ¤dtebau12. Bundesministerium fÃ ¼r das Post- und Fernmeldewesen [1]13. Bundesministerium fÃ ¼r Wirtschaft14. Bundesministerium fÃ ¼r wirtschaftliche Zusammenarbeit15. Bundesministerium der VerteidigungNoteAccording to existing national obligations, the entities contained in this list shall, in conformity with special procedures, award contracts in certain regions which, as a consequence of the division of Germany, are confronted with economic disadvantages.The same applies to the awarding of contracts to remove the difficulties of certain groups caused by the last war.IRELAND1. MAIN PURCHASING ENTITIES(a) Office of Public Works(b) Stationery Office2. OTHER DEPARTMENTSPresident's EstablishmentOffice of the Houses of the Oireachtas (Parliament)Department of the Taoiseach (Prime Minister)Central Statistics OfficeDepartment of FinanceOffice of the Comptroller and Auditor-GeneralOffice of the Revenue CommissionersState LaboratoryOffice of the Attorney-GeneralOffice of the Director of Public ProsecutionsValuation OfficeOrdnance SurveyDepartment of the Public ServiceCivil Service CommissionDepartment of Economic Planning and DevelopmentDepartment of JusticeLand RegistryCharitable Donations and Bequests OfficeDepartment of the EnvironmentDepartment of EducationNational Gallery of IrelandDepartment of the Gaeltacht (Irish-speaking areas)Department of AgricultureDepartment of Fisheries and ForestryDepartment of LabourDepartment of Industry, Commerce and EnergyDepartment of Tourism and TransportDepartment of Foreign AffairsDepartment of Social WelfareDepartment of HealthDepartment of DefenceDepartment of Posts and Telegraphs [1]ITALYPURCHASING ENTITIES1. Ministero del tesoro [4]2. Ministero delle finanze [5]3. Ministero di grazia e giustizia4. Ministero degli affari esteri5. Ministero della pubblica istruzione6. Ministero dell'interno7. Ministero dei lavori pubblici8. Ministero dell'agricoltura e delle foreste9. Ministero dell'industria, del commercio e dell'artigianato10. Ministero del lavoro e della previdenza sociale11. Ministero della sanitÃ 12. Ministero per i beni culturali e ambientali13. Ministero della difesa14. Ministero del bilancio e della programmazione economica15. Ministero delle partecipazioni statali16. Ministero del turismo e dello spettacolo17. Ministero del commercio con l'estero18. Ministero delle poste e delle telecomunicazioni [1]LUXEMBOURGLIST OF CENTRAL PURCHASING ENTITIES FALLING WITHIN THE SCOPE OF THE DIRECTIVE1. MinistÃ ¨re d'Ã tat: service central des imprimÃ ©s et des fournitures de l'Ã tat2. MinistÃ ¨re de l'agriculture: administration des services techniques de l'agriculture3. MinistÃ ¨re de l'Ã ©ducation nationale: Ã ©coles d'enseignement secondaire, d'enseignement moyen, d'enseignement professionnel4. MinistÃ ¨re de la famille et de la solidaritÃ © sociale: maisons de retraite5. MinistÃ ¨re de la force publique: armÃ ©e  gendarmerie  police6. MinistÃ ¨re de la justice: Ã ©tablissements pÃ ©nitentiaires7. MinistÃ ¨re de la santÃ © publique: Mondorf-Ã tat, hÃ ´pital neuropsychiatrique8. MinistÃ ¨re des travaux publics: bÃ ¢timents publics  ponts et chaussÃ ©es9. MinistÃ ¨re des finances: postes et tÃ ©lÃ ©communications [1]10. MinistÃ ¨re des transports et de l'Ã ©nergie: centrales Ã ©lectriques de la haute et basse SÃ »re11. MinistÃ ¨re de l'environnement: commissariat gÃ ©nÃ ©ral Ã la protection des eauxNETHERLANDSLIST OF ENTITIESA. Ministries and central governmental bodies1. Ministerie van Algemene Zaken2. Ministerie van Buitenlandse Zaken3. Ministerie van Justitie4. Ministerie van Binnenlandse Zaken5. Ministerie van Defensie6. Ministerie van FinanciÃ «n7. Ministerie van Economische Zaken8. Ministerie van Onderwijs en Wetenschap9. Ministerie van Volkshuisvesting en Ruimtelijke Ordening10. Ministerie van Verkeer en Waterstaat [1], met inbegrip van post, telefoon en telegrafie11. Ministerie van Landbouw en Visserij12. Ministerie van Sociale Zaken13. Ministerie van Cultuur, Recreatie en Maatschappelijk Werk14. Ministerie van Volksgezondheid en MilieuhygiÃ «ne15. Ministerie van Ontwikkelingssamenwerking16. Ministerie van Wetenschapsbeleid17. Kabinet van Nederlandse-Antilliaanse Zaken18. Hoge Colleges van StaatB. Central procurement officesEntities listed above in A generally make their own specific purchases; other general purchases are effected through the entities listed below:1. Rijksinkoopbureau2. Directoraat-generaal voor de Waterstaat3. Dienst van de Kwarticrmeester-generaal4. Directie Materieel Koninklijke Luchtmacht5. Hoofd afdeling Materieel Koninklijke Marine6. Staatsdrukkerij- en Uitgeverijbedrijf7. Staatsbedrijf der Posterijen, Telegrafie en Telefonie, Centrale Afdeling Inkoop en Materieel- controle [1]8. Rijksautomobielcentrale9. Rijkskantoormachinecentrale10. Staatsbosbeheer11. Rijksdienst IJsselmeerpoldersUNITED KINGDOMLIST OF ENTITIESBoard of Inland RevenueBritish MuseumBritish Museum (Natural History)Cabinet OfficeCentral Office of InformationCharity CommissionCivil Service DepartmentAncient Monuments (Scotland) CommissionAncient Monuments (Wales) CommissionBoundary Commission for England and WalesBoundary Commission for Northern IrelandCentral Computer AgencyChessington Computer CentreCivil Service Catering OrganizationCivil Service CollegeCivil Service CommissionCivil Service Pay Research UnitHistorical Manuscripts CommissionHistorical Monuments (England) CommissionMedical Advisory ServiceMuseums and Galleries Standing CommissionOffice of the Parliamentary CounselReview Board for Government ContractsRoyal Commission on Criminal ProcedureRoyal Commission on Environmental PollutionRoyal Commission on GamblingRoyal Commission on Legal Services (England, Wales and Northern Ireland)Royal Commission on Legal Services (Scotland)Royal Fine Art Commission (England)Royal Fine Art Commission (Scotland)Crown Estate Office (Vote-borne, services only)Crown Office, ScotlandCustoms and Excise DepartmentDepartment for National SavingsDepartment of Agriculture and Fisheries for ScotlandArtificial Insemination ServiceCrofters CommissionRed Deer CommissionRoyal Botanic Garden, Edinburgh etc.Department of Education and ScienceUniversity Grants CommitteeDepartment of EmploymentDuchess of Gloucester HouseEmployment Appeal TribunalIndustrial TribunalsOffice of Manpower EconomicsRoyal Commission on the Distribution of Income and WealthDepartment of EnergyDepartment of Health and Social SecurityAttendance Allowance BoardCentral Council for Education and Training in Social WorkCouncil for the Education and Training of Health VisitorsDental Estimates BoardJoint Board of Clinical Nursing StudiesMedical and Dental Referee ServiceMedical Boards and Examining Medical Officers (War Pensions)National Health ServiceNational Health Service AuthoritiesNational Insurance CommissionersOccupational Pensions BoardPrescription Pricing AuthorityPublic Health Laboratory Service BoardSupplementary Benefits Appeal TribunalsSupplementary Benefits CommissionDepartment of IndustryComputer-Aided Design CentreLaboratory of the Government ChemistNational Engineering LaboratoryNational Maritime InstituteNational Physical LaboratoryWarren Spring LaboratoryDepartment of Prices and Consumer ProtectionDomestic Coal Consumers' CouncilElectricity Consultative Councils for England and WalesGas Consumers' CouncilsMetrication BoardMonopolies and Mergers CommissionDepartment of the EnvironmentBritish Urban Development Services UnitBuilding Research EstablishmentCommons Commissioners  (except payment of rates)Countryside CommissionDirectorate of Estate Management OverseasFire Research Station/Boreham WoodHydraulics Research StationLocal Valuation PanelsLocation of Offices BureauProperty Services AgencyRent Control Tribunals and Rent Assessment Panels and CommitteesDepartment of the Government ActuaryDepartment of the Registers of ScotlandDepartment of TradeCoastguard ServicesBritish Export Marketing Centre, TokyoMarket Entry Guarantee SchemePatent OfficeDepartment of TransportRoad Construction Units and Sub-UnitsTransport and Road Research LaboratoryTransport Tribunal  (except payment of rates)Transport Users Consultative Committees  (except payment of rates)Director of Public ProsecutionsExchequer and Audit DepartmentExchequer Office ScotlandExport Credits Guarantee DepartmentForeign and Commonwealth OfficeGovernment Communications HeadquartersMiddle East Centre for Arab StudiesWiston House Conference and European Discussion CentreHome OfficeGaming Board for Great BritainImmigration Appeals TribunalInspectors of ConstabularyParole Board and Local Review CommitteesHouse of CommonsHouse of LordsImperial War MuseumIntervention Board for Agricultural ProduceLegal Aid FundsLord Chancellor's DepartmentCouncil on TribunalsCounty CourtsCourts Martial Appeal CourtCrown CourtsJudge Advocate-General and Judge Advocate of the FleetLands TribunalLaw CommissionPensions Appeal TribunalsSupreme CourtMinistry of Agriculture, Fisheries and FoodAdvisory ServicesAgricultural Development and Advisory ServiceAgricultural Dwelling House Advisory CommitteesAgricultural Land TribunalsAgricultural Wages Board and CommitteesArtificial Insemination Research CentresCentral Council for Agricultural and Horticultural CooperationPlant Pathology LaboratoryPlant Variety Rights OfficeRoyal Botanic Gardens, KewMinistry of DefenceProcurement ExecutiveMeteorological OfficeMinistry of Overseas DevelopmentCentre of Overseas Pest ResearchDirectorate of Overseas SurveysLand Resources DivisionTropical Products InstituteNational Debt Office and Pensions Commutation BoardNational GalleryNational Galleries of ScotlandNational Library of ScotlandNational Maritime MuseumNational Museum of Antiquities of ScotlandNational Portrait GalleryNorthern Ireland Government Departments and Public AuthoritiesDepartment of the Civil ServiceDepartment of AgricultureDepartment of CommerceDepartment of EducationDepartment of the EnvironmentDepartment of FinanceDepartment of Health and Social ServicesDepartment of Manpower ServicesNorthern Ireland Police AuthorityNorthern Ireland OfficeCoroners CourtsCounty CourtsCrown Solicitor's OfficeDepartment of the Director of Public ProsecutionsEnforcement of Judgements OfficeForensic Science ServiceMagistrates CourtsPensions Appeal TribunalsProbation ServiceRegistration of Electors and Conduct of ElectionsState Pathologist ServiceSupreme Court of Judicature and Court of Criminal Appeal of Northern IrelandOffice of Fair TradingOffice of Population Censuses and SurveysNational Health Service Central RegisterOffice of the Parliamentary Commissioner for Administration andHealth Service CommissionersPaymaster General's OfficePostal Business of the Post OfficePrivy Council OfficePublic Record OfficePublic Trustee OfficePublic Works Loan CommissionQueen's and Lord Treasurer's RemembrancerCrown OfficeDepartment of Procurators FiscalLord Advocate's DepartmentLands TribunalRegistrar-General's Office, ScotlandNational Health Service Central RegisterRegistry of Friendly SocietiesRoyal Commission, etc. (see references under Civil Service Department)Commission on the ConstitutionRoyal Commission on the National Health ServiceRoyal Commission on GamblingRoyal Hospital, ChelseaRoyal MintRoyal Scottish MuseumScience MuseumScottish Courts AdministrationCourt of SessionCourt of JusticiaryAccountant of Court's OfficeSheriff CourtsScottish Land CourtScottish Law CommissionPensions Appeal TribunalsScottish Development DepartmentLocal Government Reorganization Commissions etc.Rent Assessment Panel and Committees, etc.Scottish Economic Planning DepartmentScottish Electricity Consultative CouncilsScottish Education DepartmentRoyal Scottish MuseumScottish Home and Health DepartmentCommon Services AgencyCouncil for the Education and Training of Health VisitorsFire Service Training SchoolInspectors of ConstabularyLocal Health CouncilsMental Welfare Commission for ScotlandNational Health ServiceNational Health Service authoritiesParole Board for Scotland and Local Review CommitteesPlanning CouncilScottish Antibody Production UnitScottish Crime SquadScottish Criminal Record OfficeScottish Council for Post-Graduate Medical Education and TrainingScottish Police CollegeScottish Land CourtScottish OfficeScottish Record OfficeStationery OfficeTate GalleryTreasuryExchequer Office, ScotlandNational Economic Development CouncilRating of Government Property DepartmentTreasury Solicitor's DepartmentDepartment of the Director of Public ProsecutionsLaw Officers' DepartmentDepartment of the Procurator-General and Treasury SolicitorVictoria and Albert MuseumWallace CollectionWelsh OfficeCentral Council for Education and Training in Social WorkCommons CommissionersCouncil for the Education and Training of Health VisitorsDental Estimates BoardLocal Government Boundary CommissionLocal Valuation Panels and CourtsNational Health ServiceNational Health Service authoritiesPublic Health Laboratory Service BoardRent Control Tribunals and Rent Assessment Panels and Committees[1] Postal business only.[2] Products for resale or for use in the production of goods for sale are not included.[3] With the exception of Danish State Railways. Ministry of Posts and Telecommunications, postal business only.[4] Acting as the central purchasing entity for most of the other Ministries or entities.[5] Not including purchases made by the tobacco and salt monopolies.--------------------------------------------------ANNEX IIChapter 25 : Salt; sulphur; earths and stone; plastering materials, lime and cementChapter 26 : Metallic ores, slag and ashChapter 27 ex 27.10 : special engine fuelsInorganic chemicals; organic and inorganic compounds of precious metals, of rare-earth metals, of radio-active elements and of isotopesexcept:Chapter 28 ex 28.09 : explosivesex 28.13 : explosivesex 28.14 : tear gasex 28.28 : explosivesex 28.32 : explosivesex 28.39 : explosivesex 28.50 : toxic productsex 28.51 : toxic productsex 28.54 : explosivesOrganic chemicalsexcept:Chapter 29 ex 29.03 : explosivesex 29.04 : explosivesex 29.07 : explosivesex 29.08 : explosivesex 29.11 : explosivesex 29.12 : explosivesex 29.13 : toxic productsex 29.14 : toxic productsex 29.15 : toxic productsex 29.21 : toxic productsex 29.22 : toxic productsex 29.23 : toxic productsex 29.26 : explosivesex 29.27 : toxic productsex 29.29 : explosivesPharmaceutical productsFertilizersTanning and dyeing extracts; tannins and their derivatives; dyes, colours, paints and varnishes; putty, fillers and stoppings; inksEssential oils and resinoids; perfumery, cosmetic or toilet preparationsSoap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing and scouring preparations, candles and similar articles, modelling pastes and "dental waxes"Albuminoidal substances; glues; enzymesPhotographic and cinematographic goodsMiscellaneous chemical productsexcept:Chapter 30 Chapter 31 Chapter 32 Chapter 33 Chapter 34 Chapter 35 Chapter 37 Chapter 38 ex 38.19 : toxic productsArtificial resins and plastic materials, cellulose esters and ethers; articles thereofexcept:Chapter 39 ex 39.03 : explosivesRubber, synthetic rubber, factice, and articles thereofexcept:Chapter 40 ex 40.11 : bullet proof tyresRaw hides and skins (other than furskins) and leatherArticles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silk-worm gut)Furskins and artificial fur; manufactures thereofWood and articles of wood; wood charcoalCork and articles of corkManufactures of straw of esparto and of other plaiting materials; basketware and wickerworkPaper-making materialPaper and paperboard; articles of paper pulp, of paper or of paperboardPrinted books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plansHeadgear and parts thereofUmbrellas, sunshades, walking-sticks, whips, riding-crops and parts thereofPrepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hairArticles of stone, of plaster, of cement, of asbestos, of mica and of similar materialsCeramic productsGlass and glasswarePearls, precious and semi-precious stones, precious metals, rolled precious metals, and articles thereof; imitation jewelleryIron and steel and articles thereofCopper and articles thereofNickel and articles thereofAluminium and articles thereofMagnesium and beryllium and articles thereofLead and articles thereofZinc and articles thereofTin and articles thereofOther base metals employed in metallurgy and articles thereofTools, implements, cutlery, spoons and forks, of base metal; parts thereofexcept:Chapter 41 Chapter 42 Chapter 43 Chapter 44 Chapter 45 Chapter 46: Chapter 47 Chapter 48 Chapter 49 Chapter 65 Chapter 66 Chapter 67 Chapter 68 Chapter 69 Chapter 70 Chapter 71 Chapter 73 Chapter 74 Chapter 75 Chapter 76 Chapter 77 Chapter 78 Chapter 79 Chapter 80 Chapter 81 Chapter 82 ex 82.05 : toolsex 82.07 : tools, partsMiscellaneous articles of base metalBoilers, machinery and mechanical appliances; parts thereofexcept:Chapter 83 Chapter 84 ex 84.06 : enginesex 84.08 : other enginesex 84.45 : machineryex 84.53 : automatic data-processing machinesex 84.55 : parts of machines under heading No 84.53ex 84.59 : nuclear reactorsElectrical machinery and equipment; parts thereofexcept:Chapter 85 ex 85.13 : telecommunication equipmentex 85.15 : transmission apparatusRailway and tramway locomotives, rolling-stock and parts thereof; railway and tramway tracks fixtures and fittings; traffic signalling equipment of all kinds (not electrically powered)except:Chapter 86 ex 86.02 : armoured locomotives, electricex 86.03 : other armoured locomotivesex 86.05 : armoured wagonsex 86.06 : repair wagonsex 86.07 : wagonsVehicles, other than railway or tramway rolling-stock, and parts thereofexcept:Chapter 87 87.08 : tanks and other armoured vehiclesex 87.01 : tractorsex 87.02 : military vehiclesex 87.03 : breakdown lorriesex 87.09 : motorcyclesex 87.14 : trailersShips, boats and floating structuresexcept:Chapter 89 89.01 A : warshipsOptical, photographic, cinematographic, measuring, checking, precision, medical and surgical instruments and apparatus; parts thereofexcept:Chapter 90 ex 90.05 : binocularsex 90.13 : miscellaneous instruments, lasersex 90.14 : telemetersex 90.28 : electrical and electronic measuring instrumentsex 90.11 : microscopesex 90.17 : medical instrumentsex 90.18 : mechano-therapy appliancesex 90.19 : orthopaedic appliancesex 90.20 : X-ray apparatusClocks and watches and parts thereofMusical instruments; sound recorders or reproducers; television image and sound recorders or reproducers; parts and accessories of such articlesFurniture and parts thereof; bedding, mattresses, mattress supports, cushions and similar stuffed furnishingsexcept:Chapter 91 Chapter 92 Chapter 94 ex 94.01 A : aircraft seatsArticles and manufactures of carving or moulding materialBrooms, brushes, powder-puffs and sievesMiscellaneous manufactured articles--------------------------------------------------